Citation Nr: 1137398	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  07-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a chronic urinary disorder.  

2.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to January 26, 2007.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability TDIU for the period prior to January 26, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1950 to May 1953.  He served in the Korean War.  The Veteran was awarded both the Combat Infantryman Badge and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) which established service connection for PTSD; assigned a 30 percent evaluation for that disability; and effectuated the award as of December 6, 2005.  In May 2006, the Veteran submitted a notice of disagreement (NOD).  In July 2006, the RO denied service connection for right hand and left hand cold injury residuals.  In October 2006, the Veteran submitted a NOD with the denial of service connection.  In December 2006, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative which addressed both the denial of service connection for right hand and left hand cold injury residuals and the initial evaluation of the Veteran's PTSD.  In January 2007, the Veteran submitted an Appeal to the Board (VA Form 9) from both the denial of service connection for right hand and left hand cold injury residuals and the initial evaluation of the Veteran's PTSD.  

In March 2007, the RO, in pertinent part, denied a TDIU.  In July 2007, the RO denied compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a chronic urinary disorder.  In October 2007, the Veteran submitted a NOD with the July 2007 rating decision.  In November 2007, the Veteran submitted a NOD with the denial of a TDIU.  In August 2008, the RO issued a SOC to the Veteran and his accredited representative which addressed the Veteran's entitlement to both compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a chronic urinary disorder and a TDIU.  In September 2008, the Veteran submitted an Appeal to the Board (VA Form 9).  

In August 2009, the RO granted service connection for both right hand, wrist, and shoulder cold injury residuals and left hand, wrist, and shoulder cold injury residuals; assigned 30 percent evaluations for those disabilities; effectuated those awards as of May 17, 2006; granted both a 100 percent schedular evaluation for the Veteran's PTSD and special monthly compensation at the housebound rate pursuant to 38 U.S.C.A. § 1114(s); and effectuated those awards as of January 26, 2007.  The Veteran was informed that this action was a full grant of the benefits sought on appeal.  However, the Board notes that since the Veteran disagreed with the initial rating assigned to PTSD and since the total schedular rating was not assigned for the entire initial rating period, the issue of entitlement to an evaluation in excess of 30 percent, prior to January 26, 2007, remains on appeal.  The Veteran also is pursuing a claim for TDIU.  

In February 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing was prepared and incorporated into the record.  At the hearing, the Veteran submitted a Motion to Advance on the Docket.  In March 2010, the Board granted the Veteran's motion.  In May 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In June 2011, the Board requested an opinion from a Veterans Health Administration (VHA) urological medical expert.  In June 2011, the requested VHA opinion was incorporated into the record.  In July 2011, the Board determined that the VHA opinion was insufficient.  In July 2011, an addendum to the VHA opinion was incorporated into the record.  In August 2011, the Veteran was provided with a copy of the VHA opinion and the addendum thereto.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to a disability evaluation in excess of 30 percent for the Veteran's PTSD for the period prior to January 26, 2007.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.   Additionally, in light of the award of a 100 percent schedular evaluation for the Veteran's PTSD effective as of January 26, 2007, the Board has reframed the last issue on appeal as entitlement to a TDIU for the period prior to January 26, 2007.  

The issues of both an evaluation in excess of 30 percent for the Veteran's PTSD and a TDIU for the period prior to January 26, 2007, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  A chronic urological disorder has not been shown to be the result of VA surgical treatment, hospital care, or medical treatment.  

2.  No additional chronic disability has been shown to be the result of VA surgical treatment, hospital care, or medical treatment.  


CONCLUSION OF LAW

A chronic urological disorder was not incurred as the result of VA surgical 
treatment, hospital care, or medical treatment.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.361, 17.32 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

In this decision, the Board grants a TDIU for the period prior to January 26, 2007.  Such action represents a complete grant of the Veteran's claim.  As such, no discussion of the Department of Veterans Affairs' (VA) duty to notify and to assist as to that issue is necessary.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  In reviewing the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic urological disorder, VA issued a VCAA notice to the Veteran in April 2007 which informed him of the evidence generally needed to support a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151; what actions he needed to undertake; and how VA would assist him in developing his claim.  The April 2007 VCAA notice was issued to the Veteran prior to the July 2007 rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation to the extent possible.  The Veteran was afforded a VA examination for compensation purposes.  The examination report is of record.  The Board requested a VHA urological opinion.  The opinion and an addendum thereto were incorporated into the record and provided to the Veteran.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript has been incorporated into the record.  

The Veteran conveyed on appeal that "independent physicians" had reviewed the record and offered relevant opinions in support of his claim.  In May 2010, the Board remanded the Veteran's claim to the RO for additional action which included obtaining the cited private opinions.  The Veteran failed to provide either the doctors' opinions themselves or information as to the physicians providing the opinions so that VA could seek them for him.  The Court has held that VA's duty to assist the Veteran in the proper development of his case is "not always a one-way street" and the Veteran must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

There remains no issue as to the substantial completeness of the Veteran's claim. All relevant facts have been developed to the extent possible. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Consequently, the Board now turns to the merits of the Veteran's claim.  

II.  38 U.S.C.A. § 1151 (West 2002)

The Veteran asserts that compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a chronic urological disorder is warranted as the VA physician who performed his December 1970 meatotomy at the Providence. Rhode Island, VA Medical Center (VAMC) failed to properly examine him and was not medically qualified to perform the surgery.  The Veteran's March 2007 claim for compensation under the provisions of 38 U.S.C.A. § 1151 was received by the VA in July 2004.  

The provisions of 38 U.S.C.A. § 1151 (West 2002) direct, in pertinent part, that:  

  (a)  Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and -  
  (1)  the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was -  
  (A)  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or
  (B) an event not reasonably foreseeable.

The provisions of 38 C.F.R. § 3.361 (2011) clarify that:  

  (a)  Claims subject to this section - (1) General.  Except as provided in paragraph (2), this section applies to claims received by VA on or after October 1, 1997.  This includes original claims and claims to reopen or otherwise readjudicate a previous claim for benefits under 38 U.S.C. § 1151 or its predecessors.  The effective date of benefits is subject to the provisions of § 3.400(i).  For claims received by VA before October 1, 1997, see § 3.358.  

***

  (b)  Determining whether a veteran has an additional disability.  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  

  (c)  Establishing the cause of additional disability or death.  Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  
  (1)  Actual causation required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  
  (2)  Continuance or natural progress of a disease or injury.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  
  (3)  Veteran's failure to follow medical instructions.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  
  (d)  Establishing the proximate cause of additional disability or death.  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  
  (1)  Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and  
  (i)  VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or
  (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  
  (2)  Events not reasonably foreseeable.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  

A December 1970 VA hospital summary and associated clinical documentation conveys that the Veteran complained of increased urinary frequency with dribbling and a reduced "caliber of stream" of one year's duration.  On physical evaluation, the Veteran was found to exhibit urethral meatal stenosis.  A December 3, 1970, Authorization for Administration of Anesthesia and for Performance of Operations and Other Procedures (Standard Form 522) indicates the Veteran was informed of the nature and purpose of a panendoscopy and a meatotomy; "the risks involved;" and "the possibility of complications;" and subsequently gave his written consent to the procedures.  On December 3, 1970, the Veteran underwent a panendoscopy; was found to have a urethral meatal stenosis extending into the fossa navicularis and chronic urethritis secondary to meatal stenosis; and subsequently underwent a meatotomy.  On December 4, 2004, the Veteran was noted to be "healing well [without] bleeding."  Upon discharge from the hospital, the Veteran was diagnosed with a urethral stricture.  

The report of a March 2003 VA examination for compensation purposes states that the Veteran reported that: he "was used as [an] experiment in VA hosp[ital] years ago;" the "posterior aspect of penis was split in half exposing [the] urethra;" and he subsequently experienced "dysuria, dribbling/incon[tinence.]"  

In his March 2007 claim, the Veteran advanced that:

I experienced a "drip" through my penis and reported to the VA hospital in Providence, RI.  A VA doctor said he could repair the "drip."  He performed the surgery on a Saturday morning along with a VA orderly by the name of [S.G.] (now deceased).  The operation occurred sometime in the 1970's (I cannot remember the exact date).  The surgery left my penis with a slit cut open in the bottom.  I still have the "drip" and the operation has affected my urinating and my sex life.  I became so disgusted with the VA, I did not report this until now.  

At a June 2007 examination for compensation purposes, the Veteran reported that he "became sexually 'less potent'" following his December 1970 VA surgical procedure.  He clarified that he had experienced "dripping of urine since the early '70's" and underwent the December 1970 VA surgery in "an attempt to fix the problem."  The Veteran was noted to have a history of prostate cancer diagnosed in 2003 which rendered him "totally impotent."  The Veteran was diagnosed with "urinary incontinence/[erectile dysfunction]."  The examiner opined that:

My findings are that the site of surgery was at the "posterior aspect of the penis and at the meatus" [with] no major deformity of the penis; Vet[eran] stated that he could perform sexually, but not as virile as before the surgery.  Upon prostate [cancer treatment], he became totally impotent.  My opinion in this case is: "it's as least as likely as not (50/50 probability) caused by or a result of his penile surgery, but was aggravated by the prostate [cancer treatment].  

In a June 2007 addendum to the June 2007 VA examination report, the examiner clarified that:

Any type of surgery has some type of side effects and/or outcome.  Patients know that and they sign forms stating that they are aware of the outcome and/or side effects.  There is no evidence on record of negligence, carelessness, error in judgment, or lack of proper skill, that I can determine such.  

An October 2007 written statement from A. J. L., an attorney, relates that he "had [the Veteran's] medical records reviewed by doctors who have no dog in this fight and the conclusions reached by them are based on their review of the literature and discussion(s) of the case with colleagues who are in the field."  The attorney clarified that the reviewing physicians had concluded that the Veteran's treating VA physicians were "negligent, careless, committed error in judgment and lacked the skill and training to perform any type of urological surgery."  As noted above, the cited private medical opinions are not of record and VA's attempts to obtain the records have been unsuccessful.  

In his October 2007 NOD, the Veteran asserted that:

He had independent doctors review all the medical records from the VA hospital in Providence, Rhode Island.  Their conclusion is that there was negligence by the medical staff and I should receive compensation for this condition.  ...  Also note that Dr. L., M.D., [the VA surgeon who performed the December 1970 surgery] never held a valid license to practice in Rhode Island.   

At the February 2010 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that the physician who had performed his December 1970 surgery was neither an urologist nor qualified to perform the procedure.  He stated that he experienced urinary incontinence and an impaired sex life following the surgery.  The Veteran acknowledged that he had given his consent to the surgery and there were no complications arising from the surgical procedure.  However, he believed that Dr. L. was not present during the surgery and the surgical report had been forged.  

The June 2011 VHA opinion conveys that: 

Preop history and physical 12/3/1970

The patient has one year history of increased urinary frequency and dribbling associated with a decrease in the caliber of his urinary stream.  His physical exam revealed urethral meatal stenosis.  

Operation Report 12/3/1970

A ventral meatotomy was performed (which why the patient notes a slit in the ventral aspect of his penis).  Panendoscopy revealed urethritis in the bulbous urethra, felt to be secondary to meatal stenosis.  The urethral stenosis extended into the fossa navicularis.  

Urological Opinion 6/13/2011

My opinion is based on my review of the patient's claims file and generally accepted urological principles.  The patient's symptoms and exam as elucidated above are indications for this procedure.  The operative findings are consistent with the pre and post operative diagnoses.  It is my opinion that the meatotomy, panendoscopy, and associated treatment provided by VA in December 1970 did not result in additional chronic disability in this patient.  In my opinion, there is no evidence of a currently diagnosed genitourinary disability that is consistent with a result of this surgical treatment.  Furthermore, it is my opinion there is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault associated with this procedure performed in December 1970.  The VA treating facility did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  

In her July 2011 addendum to the June 2011 VHA opinion, the physician clarified that:

Preop history and physical 12/3/1970

The patient has one year history of increased urinary frequency and dribbling associated with a decrease in the caliber of his urinary stream.  His physical exam revealed urethral meatal stenosis.  These are the indications for a meatotomy procedure.  

Operation Report 12/3/1970

A ventral meatotomy was performed (which why the patient notes a slit in the ventral aspect of his penis).  Panendoscopy revealed urethritis in the bulbous urethra, felt to be secondary to meatal stenosis.  The urethral stenosis extended into the fossa navicularis.  (The purpose of the meatotomy surgery is to open the distal urethra from a pin hole to an open slit.  The patient's urethral disease was extensive, therefore it necessitated a long enough slit to open the damaged area of the urethra.)

Urological Opinion 7/20/2011

My opinion is based on my review of the patient's claims file and generally accepted urological principles.  The patient's symptoms and exam as elucidated above are indications for this procedure.  The operative findings are consistent with the pre and post operative diagnoses.  It is my opinion that the meatotomy, panendoscopy, and associated treatment provided by VA in December 1970 did not result in additional chronic disability in this patient.  In my opinion, there is no evidence of a currently diagnosed genitourinary disability that is consistent with a result of this surgical treatment.  Furthermore, it is my opinion there is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault associated with this procedure performed in December 1970.  

The VA treating facility did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  The ventral slit in the penis is the anticipated surgical result from the meatotomy.  If it was not created, the individual would continue to have difficulty voiding through a small caliber (compromised) urethra.  The ventral slit corrects the previous penile abnormality of meatal stenosis.  In no way is it an aberrant or unexpected result.  The creation of the ventral slit is the entire purpose of the meatotomy procedure.  The "slit" in the ventral aspect of the Veteran's penis does not in my opinion constitute an additional chronic disability arising from the December 3, 1970, VA surgical procedure.  The ventral slit is purposely created in order that the patient can void unimpeded, without obstruction from the previously pinhole size urethra.  

The Board has reviewed the evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran asserts that compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic urological disorder is warranted as his December 1970 VA panendoscopy and meatotomy were performed without proper evaluation and/or by an unqualified physician.  No medical professional has opined that either the Veteran's December 1970 treatment at the Providence, Rhode Island, VA Medical Center was in any way improper or that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment and hospital care caused the Veteran to sustain additional chronic disability.  While he states that "independent physicians" had determined that his December 1970 surgery was performed negligently, the Veteran failed either provide documentation of such conclusions or to identify the "independent physicians" when requested to do so.  Given this fact, the Board finds that the Veteran's statement as well as the attorney's statement have essentially no probative value.  

Both the June 2007 VA evaluation and the addendum thereto and the June 2011 VHA opinion and the addendum thereto expressly conclude that the December 1970 VA surgery and associated treatment met all relevant standards of care.  The VHA opinion expressly stated that the Veteran's penile ventral slit was the intended result of a meatotomy and was devised to ameliorate the voiding dysfunction associated with the Veteran's urethral stenosis/stricture.  

To the extent that he reports that his December 1970 VA surgery and associated treatment were negligent, the Board finds that the Veteran, as a lay person, is not competent to render an opinion as to the propriety of his December 1970 VA treatment.  This is a matter which requires medical expertise.  Moreover, even if he were competent to provide such an opinion, and his statements were found credible and probative, his opinion is outweighed by the more probative VHA medical opinion which expressly determined that the VA treatment was appropriate and within the relevant standards of medical care.  As the VHA opinion, which was provided by an expert who is the Director of Urodynamics and Spinal Cord Urology at a VAMC, is based on a review of the history and is supported by a comprehensive rationale, it outweighs the Veteran's lay opinion which is not supported by any rationale.  The Board notes further that in the absence of any additional disability associated with the Veteran's December 1970 VA treatment, it is not necessary to discuss the Veteran's allegations that his treating VA physician was not qualified to perform his surgical procedure or that the surgical report had been forged.   Therefore, the Board concludes that compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a chronic urological disorder is not warranted.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a chronic urological disorder is denied.  


REMAND

The Veteran asserts that his PTSD significantly affected his daily and occupational activities prior to January 26, 2007.  He also contends that his cold weather injury residuals, PTSD, and other service-connected disabilities rendered him unable to secure and follow any form of substantially gainful employment during the period prior to January 26, 2007.  

The RO granted a 100 percent schedular evaluation for the Veteran's PTSD and effectuated the award as of January 26, 2007.  As a higher schedular evaluation is possible, the Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for the period prior to January 26, 2007 remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  Therefore, the Veteran should be requested to provide information as to all treatment of his cold weather injury residuals and other service-connected disabilities for the period from 2005 to 2007.  

The Board notes that the issue of TDIU is inextricably intertwined with his claim for an initial rating in excess of 30 percent for PTSD prior to January 26, 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his cold weather injury residuals, his service-connected psychiatric disorder, and other service-connected disabilities, for the period of time from 2005 to 2007, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Associate with the claims folder any VA medical records pertaining to the treatment of the Veteran, from 2005 to 2007, that are not already of record.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


